                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Eric Burress, Dustin Rook, Justin Heath,   )
Christopher Zachary, and All Others        )
Similarly Situated under 29 USC. § 216(b), )          ORDER FOR STATUS CONFERENCE
                                           )
               Plaintiffs,                 )
                                           )
       vs.                                 )
                                           )
                                           )          Case No.: 1:16-cv-80
Wyoming Casing Services, Inc., and Steve )
Halvorson,                                 )
                                           )
               Defendants.                 )

       A status conference will be held before the magistrate judge on July 1, 2020, at 9:00 a.m.

CDT. The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

At the status conference, the parties should be prepared to update the court on their plan for a private

mediation.

       IT IS SO ORDERED.

       Dated this 3rd day of February, 2020.


                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
